EXHIBIT 10.8
TERMINATION AGREEMENT
          THIS TERMINATION AGREEMENT (this “Agreement”) is entered into as of
the last date set forth on the signature page, and is made effective as of
May 6, 2011 (the “Effective Date”), by and between Mindspeed Technologies, Inc.,
a Delaware corporation, located at 4000 MacArthur Boulevard, East Tower, Newport
Beach, CA 92660 (“Company”) and Bret W. Johnsen (“Employee”).
Employee is and has been employed by Company. In consideration of the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, both parties agree as follows:

  1.   Resignation. As of the Effective Date, Employee hereby resigns his
position as an officer of Company and as a director or officer in each of
Company’s subsidiaries for which he holds an office or offices (other than
Mindspeed Technologies India Private Ltd.).     2.   Unpaid Leave of Absence. At
the close of business on the Effective Date, Company will place Employee on an
unpaid leave of absence through the close of business on August 12, 2011 (the
“Termination Date”). During the unpaid leave of absence, Employee will not
accrue vacation, nor will Employee be eligible for participation in any of
Company’s welfare plans. Employee acknowledges that he is not owed any further
payment as a result of his employment by Company other than what is provided in
this Agreement.     3.   Termination of Agreements. The Employment Agreement,
dated as of June 12, 2008, by and between Company and Employee and the change of
control Employment Agreement, dated as of December 15, 2008, by and between
Company and Employee, shall be terminated, and no longer in effect as of the
Effective Date.     4.   Consulting Services. Employee shall provide consulting
services to Company through the Termination Date, as requested by Company, to
support the transition of Employee’s previous duties to designated personnel in
Company and to provide assistance in preparation for Company’s May 2011 Board of
Directors meeting.     5.   Equity Grants. All of Employee’s equity awards shall
continue to vest in accordance with their terms through the Termination Date.
Upon the Termination Date, all stock options and shares of restricted stock that
have been granted to Employee under any of Company’s stock option plans and
which are not vested as of the Termination Date shall immediately expire and
shall not be exercisable under any circumstances. Any stock options that are
vested as of the Termination Date shall be exercisable for a period of three
months after the Termination Date and shall expire at the end of such period if
they are not exercised within that period.     6.   No Section 16 Reporting.
Employee understands and agrees that, as of the Effective Date, Employee shall
no longer be a Section 16 officer of the Company and all such reporting by the
Company on Employee’s behalf shall cease.     7.   No Solicit — No Hire Promise.
Employee agrees, for a period of one year beginning on the Effective Date, that
he will not, either directly or through others, solicit, raid or attempt to
solicit any employee of Company to terminate his or her relationship with the
Company in order to become an employee to or for any other person or entity. In
addition, Employee promises not to hire any person who, as of the Effective
Date, is a member of Company’s Finance, Legal,

Page 1 of 5



--------------------------------------------------------------------------------



 



 

      Investor Relations or Information Technology Organizations. Employee
further agrees that if the no solicit — no hire promise is breached, Employee
will compensate Company for such breach by paying to Company a sum equal to the
gross proceeds derived by Employee on Company equity transactions, either
exercise of stock options and/or a restricted stock vesting event, which were
transacted after the Effective Date.     8.   Confidential Information. Employee
agrees not to use or disclose any confidential or proprietary information
belonging to Company unless the information becomes publicly or generally known.
Employee agrees that anything possessed by him that discloses or embodies such
information will be delivered to Company prior to his leaving its employ.
Employee agrees not to disclose information concerning the work-in-progress at
Company to anyone not authorized to receive it. Employee and Company agree that
confidential or proprietary information includes but is not limited to customer
lists, employee lists, internal Company telephone, electronic and other employee
contact information, Company’s methods of doing business, including business
plans and strategies, pricing plans and strategies, Company’s products and
services, including inventions and ideas, technical data, designs, know-how and
negative know-how, software programs, projects, contemplated projects, research
and any other information that is not generally known to competitors or to the
general public.     9.   Breach or Misrepresentation. In the event of any breach
by Employee of any provision of this Agreement, Company shall be entitled to
seek a decree of specific performance against Employee. Such remedy, however,
shall be cumulative and non-exclusive and shall be in addition to any other
remedy to which Company may be entitled.     10.   General Release. Employee
hereby voluntarily, knowingly and willingly waives, acquits, releases and
forever discharges Company and each of its former, current and future employees,
officers, directors, agents, shareholders, joint venturers, representatives,
attorneys, insurers, related entities, assigns, successors, predecessors,
affiliates, owners, and all persons acting by, through, under or in concert with
any of them (hereinafter collectively “Releasees”), from any and all claims,
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including back wages, and attorneys’ fees and
costs actually incurred) of any nature whatsoever, whether known or unknown,
foreseen or unforeseen, liquidated or unliquidated, in law or in equity,
suspected or unsuspected, which Employee may have had or claim to have had, now
have or claim to now have, or hereafter may have or may claim to have, against
the Releasees (collectively “Claims”), including, but not limited to, rights
arising out of alleged violations of any contract, express or implied (including
but not limited to, any contract of employment, partnership, independent
contractor, fiduciary, special or confidential relationship); any covenant of
good faith and fair dealing (express or implied); any tort, including fraud and
deceit, negligent misrepresentation, promise without intent to perform,
conversion, breach of fiduciary duty, defamation, libel, slander, invasion of
privacy, negligence, intentional or negligent infliction of emotional distress,
malicious prosecution, abuse of process, intentional or negligent interference
with prospective economic advantage, and conspiracy; any “wrongful discharge”
and “constructive discharge” claims; any claims relating to any breach of public
policy; any violations or breaches of corporate by-laws; any employment related
discrimination or harassment claims under the Americans with Disabilities Act,
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Family Medical Leave Act, the California Fair Employment and Housing
Act, the California Family Rights Act, the Fair Labor Standards Act, the
Employment Retirement Income Security Act, the California Constitution, the
California

Page 2 of 5



--------------------------------------------------------------------------------



 



 

      Labor Code or under common law, which against any or all of them Employee
ever had, now has or hereinafter may have, up to and including the date of
Employee’s execution of this Agreement, including, without limitation, those
arising out of or in any way related to Employee’s employment at Company or the
termination of that employment. This also includes, but is not limited to, a
release of any rights or Claims Employee may have under any other federal, state
or local laws or regulations prohibiting employment discrimination. Furthermore,
this includes a release by Employee of any Claims under any state Workers’
Compensation laws.     11.   Section 1542.In furtherance of this intention,
Employee hereby expressly waives any and all rights and benefits granted to him
under Section 1542 of the California Civil Code (or any similar rights granted
under other federal, state, or local law, regulation, statute or judicial
doctrine of the United States) which reads as follows:

      “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

  12.   Unknown or Future Claims. Notwithstanding the provisions of California
Civil Code Section 1542, and for the purpose of implementing a full and complete
release and discharge of Releasees, Employee expressly acknowledges that it is a
condition hereof, and it is Employee’s intention in the execution of the General
Release in Section 10, above, that the same shall be effective as a bar to each
and every Claim hereinabove specified, and each and every Claim that he does not
know or suspect to exist in his favor at the time of his signature on this
Agreement, and that this Agreement will extinguish any such Claims.     13.  
Miscellaneous:

  a.   Employee represents and warrants that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm,
corporation or entity any Claim or other matter herein released. Employee agrees
to indemnify Company and anyone else herein released and hold them harmless
against any claims, costs or expenses, including, without limitation, attorneys’
fees actually paid or incurred, arising out of, related to or in any manner
whatsoever connected with any such transfer of assignment or purported transfer
or assignment.     b.   In the event that any party pursues litigation to remedy
any breach of this Agreement by any other party, the prevailing party shall be
entitled to recover from the losing party the reasonable costs and attorneys’
and experts’ fees the prevailing party incurs with such litigation, in addition
to any other legal and/or equitable relief to which the prevailing party may be
entitled.     c.   Employee acknowledges that: (i) he has been advised to
consult with an attorney regarding any potential claims as well as the terms and
conditions of this Agreement prior to signing this Agreement; (ii) he fully
understands the terms of this Agreement including, without limitation, the
significance and consequences of the releases specified in Sections 10, 11 and
12 above; (iii) he is executing this Agreement in exchange for consideration in
addition to anything of value to which he is already entitled; and (iv) he

Page 3 of 5



--------------------------------------------------------------------------------



 



 

      is fully satisfied with the terms of this Agreement. Employee also
acknowledges, understands and agrees that this Agreement is voluntarily entered
into by him in consideration of the undertakings by Company as set forth herein,
is the entire agreement between him and Company relating to his employment and
layoff, and is consistent in all respects with the discussions by Company
personnel with him relating thereto. With the exception of any prior executed
non-disclosure of confidential/trade secret information, conflict of interest,
non-solicitation and invention agreements between Employee and Company, this
Agreement supersedes any and all agreements entered into by and between Employee
and Company and/or its affiliates where such other agreement may conflict with
this Agreement. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. It
may not be modified except in a writing signed by Employee and a duly authorized
representative of Company     d.   Should any provision or term, or part of a
provision or term, of this Agreement be declared or determined by any court to
be illegal or invalid, the validity of the remaining parts, provision or terms
shall not be affected thereby and said illegal or invalid part, provision or
term shall not be deemed to be a part of this Agreement.     e.   This Agreement
shall be governed by, subject to, and construed in accordance with the laws of
the State of California, United States, without regard to the choice or conflict
of law provisions thereof. Each party consents to the exclusive jurisdiction and
venue of the state and federal courts sitting in Orange County, California.    
f.   Company and Employee acknowledge and agree that pursuant to the Older
Workers’ Benefit Protection Act: (i) Employee will have twenty-one (21) days
from the receipt of this Agreement in which to consider its terms (including,
without limitation, Employee’s release and waiver of any and all claims under
the Age Discrimination in Employment Act) before executing it; (ii) changes to
the terms of this Agreement, whether material or immaterial, will not restart
this twenty-one (21) day period; (iii) Employee will have seven (7) days after
his execution of this Agreement in which to revoke his acceptance of this
Agreement, in which event a written notice of such revocation must be received
by the Company, on or before the seventh (7th) day; and (iv) this Agreement will
not become effective and enforceable until the seven (7) day revocation period
has expired without revocation of this Agreement by Employee.     g.   Nothing
contained in this Agreement nor the fact that the parties sign this Agreement
shall be considered as an admission of any type by either party.

[Remainder of page intentionally left blank.]

Page 4 of 5



--------------------------------------------------------------------------------



 



 
     IN WITNESS HEREOF, this Agreement is duly executed and delivered by the
parties hereto in Newport Beach, CA.

              MINDSPEED TECHNOLOGIES, INC.   BRET W. JOHNSEN
 
            By:   /s/ Allison K. Garcia   /s/ Bret W. Johnsen
 
           
 
  Allison K. Garcia   Bret W. Johnsen
 
            Title: Senior Vice President, Human Resources        
 
           
Date:
May 5, 2011   Date: May 5, 2011
 
         

Page 5 of 5

